Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/21 has been entered. In view of the RCE and the amendment, the examiner has hereby withdrawn the rejections of claims 1-7 and 9-11 under 35 USC 101.  

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 10, 11. The prior art fails to disclose a processing device that allocates processing resources to at least a communication processing and an application processing and executes at least the communication processing and the application processing, the processing device comprising: a communication interface that transmits/receives data associated with the communication processing; and at least one processor comprising: a processing resource 

A prior art of record: A prior art of record, Hartsell et al (US PUB:2003/0236745), discloses methods and systems for providing differentiated service that may be employed, for example, to deliver content or services in a network environment. Differentiated services that may be so delivered include both differentiated information service that may be implemented, for example, at the system and/or processing level, as well as differentiated business service that may be implemented, for example, to differentiate information exchange between different network entities such as different network provider entities, different network user entities, etc (see abstract). While the methods and systems taught by Hartsell may facilitate provisioning of system service parameters such as service level agreement ("SLA") policies and may be employed in network computing system environments to enable differentiated service provisioning, for example, in accordance with business objectives, Harsell does not teach a processing resource management unit configured to implement allocating processing comprising allocating a first portion of the processing resources to the communication processing, allocating a second portion of the processing resources to the application processing, and dividing the application processing into a priority application processing and a non-priority application processing; and a billing unit configured to bill a user of the application processing according to a usage amount of the processing resources used for the application processing, wherein the allocating processing, when the processing resource management unit determines that the load of the communication processing does not reach a predetermined threshold, includes improving an availability of processing the non-priority application processing reallocating the first portion of the processing resource from the communication processing and to the non-priority application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697